Citation Nr: 1232609	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left Achilles tendonitis.

2.  Entitlement to an initial compensable disability evaluation for right ring finger strain.

3.  Entitlement to an initial compensable disability evaluation for left index finger strain.

4.  Entitlement to an initial compensable disability evaluation for a bilateral pulmonary embolism.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1986, and from May 1986 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that, inter alia, granted service connection and assigned an initial 10 percent disability evaluation for left Achilles tendonitis and granted service connection and assigned initial noncompensable disability evaluations for right ring finger strain, left index finger strain, and a bilateral pulmonary embolism, each effective July 1, 2008.

During the course of the appeal, jurisdiction of this case was transferred to the RO in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional correspondence sent to the Veteran in May 2009 and a November 2009 statement of the case that will be considered by the Board in this appeal.

The issue of entitlement to an initial compensable disability evaluation for a bilateral pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left Achilles tendonitis is manifested by no more than moderate limitation of motion of the left ankle.

2.  The Veteran's right ring finger strain is manifested by some limitation of motion and does not involve ankylosis or limitation of motion of the other fingers or overall interference with function of the right hand.

3.  The Veteran's left index finger strain is manifested by some limitation of range of motion and does not involve ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for left Achilles tendonitis have not met or approximated.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5024-5271 (2011).

2.  The criteria for an initial compensable disability evaluation for right ring finger strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 4.71a, Diagnostic Code 5230 (2011).

3.  The criteria for an initial compensable disability evaluation for left index finger strain have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in January 2008 that explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran was not provided pre-decisional notice with respect to his request for increased evaluations.  The Court has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claims of service connection for left Achilles tendonitis, right ring finger strain, and left index finger strain were granted and this is an appeal of their initial ratings.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs) and the report of a February 2008 QTC examination.  A review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has not indicated any symptomatology relevant to his increased rating claims or has alleged that the disabilities have increased in severity since the last examination.  Thus, the Board finds that remand for additional VA examinations is not required in this instance.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

A.  Left Achilles tendonitis

The Veteran filed his claim for entitlement to service connection for left Achilles tendonitis in January 2008.  In the August 2008 rating decision, the RO granted service connection and assigned an initial 10 percent disability evaluation for left Achilles tendonitis, pursuant to Diagnostic Codes 5024-5271, effective July 1, 2008.

Diagnostic Code 5024, which pertains to tenosynovitis, directs that the disability is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under Diagnostic Code 5271, limitation of motion of the ankle warrants a 10 percent evaluation when moderate and a 20 percent evaluation when marked.  38 C.F.R. § 4.71a (2011).

Normal limitation of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Other diagnostic codes relating to the ankle are Diagnostic Code 5270 (ankylosis of ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

The Veteran's STRs include a July 2006 report which reflects the Veteran's complaint of left calcaneus/Achilles pain that he experienced after stepping in a hole while running.  His left ankle disability was aggravated by prolonged walking and standing, weather, ascending stairs, and running.  Strength on dorsiflexion was 3+/5 and on plantar flexion was 3/-5.  The Veteran was able to squat with mild heel pain.  Heel and toe walking was normal.  However, there was significant weakness in the gastroc/soleus complex.  The assessment was joint stiffness of the ankle and limb pain.  An X-ray examination of the left calcaneus was negative for any evidence of acute fracture or dislocation.  No erosive or destructive changes were present.  The bony density was well-preserved resulting in a normal study.  A November 2007 report reflects an assessment of tendonitis Achilles.

On QTC examination in February 2008, the Veteran presented with a two-year history of left Achilles tendonitis.  He complained of constant pain that was localized, sharp, and rated 5 out of 10 on the pain scale.  Pain was elicited by physical activity and relieved by rest.  During flare-ups, bed rest was required.  The Veteran also described symptoms of pain, weakness, stiffness, swelling and lack of endurance in the left heel.  However, on examination there was no evidence of heat, redness, giving-way, locking, fatigability, or dislocation.  The Veteran had not received any treatment for his disability or any prosthetic implants in the joint.

An X-ray examination of the left ankle was within normal limits.  The Veteran was diagnosed with left Achilles tendonitis.

Range of motion testing of the left ankle revealed 10 degrees dorsiflexion with pain and 30 degrees plantar flexion with pain.  Joint function was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination and range of motion was not additionally limited after repetitive use.  There was no indication of a malunion to the os calcis, or malunion of the astralgus.

In a May 2009 notice of disagreement and December 2009 substantive appeal, the Veteran stated that he was unable to perform his previous job as a mechanic because his Achilles is not strong enough to support extra weight.  He stated that his disability caused him to hobble and that he had a reduced range of motion.  He also stated that while he was retired, he had to accept a low paying job.  However, he did not contend that his disability has worsened since the February 2008 QTC examination.

Based on this evidence, the Board finds that an initial disability evaluation in excess of 10 percent for left Achilles tendonitis is not warranted.  Specifically, the Board finds that marked limitation of motion of the left ankle is not shown, including any additional limitation due to pain on motion.  On QTC examination in February 2008, the Veteran demonstrated 10 degrees dorsiflexion with pain and 30 degrees plantar flexion with pain.  These ranges do not deviate markedly from normal ranges of motion of the ankle (dorsiflexion to 20 degrees/ plantar flexion to 45 degrees).  As such, the Veteran's motion of the left ankle more nearly approximates the criteria for moderate limitation of the left ankle.  Therefore, the criteria for a disability evaluation in excess of 10 percent for left Achilles tendonitis have not been met, and the claim must be denied.  
The Board notes that the Veteran has argued that his left ankle has had an effect on his post-retirement employment in that he has had to accept a lower paying job because of his ankle.  Significantly, the Veteran has not alleged that he is unemployable due to his service-connected ankle disability, and as such consideration of a total rating based on individual unemployability due to service-connected disabilities is not for application.  To the extent that the Veteran asserts that it limits his income, the Board is reminded that the percentage ratings of the rating schedule represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations, and are generally considered adequate for compensation purposes.  38 C.F.R. § 4.1 (2011).  

Consideration has also been given to the assignability of a staged rating; however, at no time during the period in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

B.  Right ring finger strain and left index finger strain

The Veteran filed his claim for entitlement to service connection for a right ring finger and left index finger disability in January 2008.  In the August 2008 rating decision, the RO granted service connection and assigned an initial noncompensable disability evaluation for each finger, effective July 1, 2008.

The Veteran's right ring finger strain is rated under Diagnostic Code 5230.  Under Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

The Veteran's left index finger strain is rated under Diagnostic Code 5229.  Under Diagnostic Code 5229, where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable evaluation is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent evaluation is warranted.  This is the case for either major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5229.

Other diagnostic codes relating to the finger are Diagnostic Codes 5220-5223, which pertain to favorable ankylosis of multiple digits, and Diagnostic Codes 5224-5227, which pertain to ankylosis of individual digits.  As noted below, since the fingers in question have ranges of motion, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

The Veteran's STRs include a July 2006 X-ray examination of both hands that was negative for evidence of acute fracture, dislocation, or significant degenerative joint disease.  The bony density was well-preserved.  There was a small 2.5 mm bony density at the lateral base of the right 3rd proximal phalanx, likely the residual of an old injury.  A November 2007 report reflects a history of left index finger dislocation in 1997 and right ring finger dislocation in 2003.  The assessment was joint pain in fingers.  Additional November 2007 treatment records reflect evidence of joint stiffness in the Veteran's fingers.  On examination of the hands, no limitation of motion was seen.  He was able to make full composite fists and fully extend his fingers.  No pain during range of motion measurements was noted.  Pain was located in the right ring finger PIP joint and the left index finger PIP joint; pain was sharp and intermittent.  The right ring finger was reportedly worse than the left index finger.  Pain was rated 5 out of 10 on the pain scale.  There was mild discomfort with grip testing.  There was also discomfort at the right ring finger and left index finger PIP joints with lateral stress testing.  The assessment was PIP joint ligament strain of the right ring finger and left index finger.  Impairments consisted of pain and decreased grip strength.  Activities of daily living were moderately limited.  A December 2007 report which reflects the Veteran's complaint of moderate difficulty with activities of daily living that require bilateral finger manipulation and grip.  Pain before treatment was rated 3-4 out of 10 on the pain scale and 2 out of 10 after treatment.  The assessment was joint pain in the fingers.  At that time, he was employed as an occupation supervisor.

On QTC examination in February 2008, the Veteran presented with a five-year history of a right ring finger disability and an eleven-year history of a left index finger disability.  He complained of constant localized pain characterized by aching and was rated 7 out of 10 on the pain scale.  Pain was elicited by physical activity relieved by rest.  During flare-ups, bed rest was required.  The Veteran was not receiving any treatment for his fingers, had not been hospitalized, and had not required surgery.  Activities of daily living were not affected and he had continued employment as a mechanic.

On examination, it was noted that the right hand is the dominant hand.  The Veteran stated that he could tie his shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  As regards right hand dexterity, the gap between the proximal transverse crease of the palm to the right hand ring finger tip was 2.0 centimeters.  As regards left hand dexterity, the gap between the proximal transverse crease of the palm to the left hand index fingertip was to be 2.0 cm.

Range of motion testing of the right ring finger revealed 90 degrees PIP flexion with pain, 90 degrees MP flexion, and 70 degrees DIP flexion.  Joint function was additionally limited by pain and weakness after repetitive use, but was not additionally limited by fatigue, lack of endurance, or incoordination after repetitive use.

Range of motion testing of the left index finger revealed 90 degrees PIP flexion with pain, 90 degrees MP flexion, and 70 degrees DIP flexion.  Joint function was additionally limited by pain and lack of endurance, but was not additionally limited by fatigue, weakness, or incoordination after repetitive use.  There were no additional losses of range of motion after repetitive use.

An X-ray examination of the hands was within normal limits.  The Veteran was diagnosed with right ring finger and left index finger disabilities.

In his May 2009 notice of disagreement, the Veteran stated that his fingers have never healed and have prevented him from being a mechanic and having a higher paying job.  He contended that they were not as strong as "normal" fingers and are stiff and weak.  However, he did not contend that they have worsened since the February 2008 QTC examination.

As regards the right ring finger, based on this evidence, the Board finds that an initial compensable disability evaluation is not warranted.  Specifically, the medical evidence of record does not show limitation of motion of the other digits or interference with the overall function of the hand warranting an additional evaluation.  Therefore, the criteria for an initial compensable disability evaluation for a right ring finger strain are not shown, and the claim must be denied.

As noted, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).

As regards the left index finger, based on this evidence, the Board finds that an initial compensable disability evaluation is not warranted.  Specifically, on QTC examination in February 2008, the gap between the proximal transverse crease of the palm to the left hand index fingertip was 2.0 cm.  Additionally, repetitive motion and pain did not affect the given ranges of motion.  As such, an initial compensable disability evaluation is not warranted under Diagnostic Codes 5229 for limitation of motion of the left index finger, even when considering Deluca factors.

As in the case of the left ankle disability, the Board notes that the Veteran has argued that his finger disabilities have had an effect on his post-retirement employment in that he has had to accept a lower paying job because of them.  Significantly, the Veteran has not alleged that he is unemployable due to his service-connected disabilities, and as such consideration of a total rating based on individual unemployability due to service-connected disabilities is not for application.  To the extent that the Veteran asserts that they limit his income, the Board is again reminded that the percentage ratings of the rating schedule represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations, and are generally considered adequate for compensation purposes.  38 C.F.R. § 4.1 (2011).  

Consideration has also been given to the assignability of a staged rating; however, at no time during the period in question has the Veteran's service-connected finger disabilities warranted a higher rating in excess of that discussed above.  Hart, supra.

All disabilities

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the disability picture presented by the Veteran's left Achilles tendonitis and right ring finger and left index finger disabilities is appropriately contemplated by the rating schedule.  In addition, the Board notes that while the Veteran has contended that he is not able to work as a mechanic and has had to take a "lower paying job," it appears that the Veteran is currently employed.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extra-schedular evaluation for the period on appeal is not warranted here.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and statements made during VA examination.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded for the Veteran's left Achilles tendonitis, right ring finger disability, and left index finger disability at any time during the pendency of this appeal.


ORDER

An initial evaluation in excess of 10 percent for left Achilles tendonitis is denied.

An initial compensable evaluation for a right ring finger strain is denied.

An initial compensable evaluation for a left index finger strain is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to an initial compensable disability evaluation for bilateral pulmonary embolism.

In a May 2009 notice of disagreement, the Veteran stated that he received emergency room care for severe chest pain and submitted a receipt of the same from San Jacinto Methodist hospital in July 2008.  Correspondence from the Veteran's insurance carrier references additional care received in October and November 2008.

The record reflects that the Veteran was last afforded a QTC examination regarding his bilateral pulmonary embolism in February 2008.  Given the reported worsening of the Veteran's disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, as previously noted, the Veteran has received treatment for severe chest pain at San Jacinto Methodist hospital in Houston, Texas in July 2008 and correspondence from his insurance carrier references additional treatment in October and November 2008.  However, those treatment records have not been associated with the paper claims file.  In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all private medical care providers who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available treatment records from San Jacinto Methodist hospital that are pertinent to this claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination to determine the current severity of the Veteran's service-connected bilateral pulmonary embolism.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include the following:

(a)  State whether the Veteran is symptomatic status post pulmonary embolism.

(b)  State whether any present chronic pulmonary embolism requires anticoagulant therapy or follows inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction

(c)  State whether the Veteran's bilateral pulmonary embolism is manifested by primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected bilateral pulmonary embolism on his ability to work.  The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.

Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the February 2010 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


